FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 06/17/2021 in which claims 3-6, 13-17, 19, 23-38, 41-43 and 45-123 were canceled; and claim 44 was withdrawn. All the amendments have been thoroughly reviewed and entered.
Claims 1, 2, 7-12, 18, 20-22 and 39-40 are under examination.

Claim Interpretation
Claim 1 is structured as a product-by-process by reciting “ carboxymethylated starch “a carboxymethylated starch powder prepared by the following process:  (a) placing a native starch and sodium monochloroacetate (SMCA) in an alkaline solvent-water medium having a solvent:water ratio of from about 70% to about 95% (vol/vol) solvent in water and at least 3 M sodium hydroxide (NaOH), and stirring for at least 10 hours at a temperature of from about 22°C to about 28°C to generate a carboxymethylated starch; and (b) washing and drying the carboxymethylated starch from step (a) to generate a carboxymethylated starch powder.” MPEP §2113 (I) states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7-12, 18, 20-21 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimoni et al (14 January 2010; US 2010/0008982 A1; previously cited) in view of Beenackers et al (1998; “Novel Processes or the Carboxymethylation of Starch,” 4(17) Supl., pp 1-14), Spychaj et al (Starch, 2013, (65): 22-33) and Gaonkar et al (16 February 2006; US 2006/0035009 A1; previously cited). 
This rejection is maintained.
Regarding claim 1, Shimoni teaches a powder composition comprising noncovalent inclusion complexes which comprises starch and an active ingredient, wherein the starch is a modified starch, particularly a carboxymethylated starch and the active ingredient is a poorly water soluble agent ([0017]-[0019], [0022], [0023], [0029]-[0041], [0050], [0064]-[0084] and [0117]; claims 35-46). Shimoni teaches the active ingredient is surrounded by and entrapped within the modified starch, wherein the modified starch has a helix V-structure ([0005], [0006], [0056], [0069]; Examples 1 and 2). Shimoni teaches the poorly water-soluble agents include drugs, peptides, fatty acids, steroids and vitamins ([0041] and [0074]-[0084]). 
While Shimoni does not describe the process to which the carboxymethyl starch was produced, it would have been obvious before the effective filing date of Applicant’s invention, to produce the carboxymethyl starch of Shimoni by known process of 
Beenackers teaches a process for the carboxymethylation of starch in alkaline alcohol-water medium and in the presence of sodium monochloroacetate (SMCA), wherein the alcohol is propanol or ethanol and alcohol in water ratio is 80% (abstract; pages 20, 23, 26-28 and 35-38). Beenackers teaches that this process of carboxymethylation of starch produce a granular CMS with a high degree of substitution, as high as DS of 0.9 and CMS with a good selectivity (pages 36-37). Beenackers teaches the carboxymethylated starch is known for its suitability in pharmaceutical applications (page 20). Beenackers teaches the typical reaction temperature is 40°C, yet the reaction temperature can be optimized such as increasing the temperature to decrease reaction time or decreasing the temperature to increase reaction time such that the gelatinization can be avoided (page 41). Thus, it would have been obvious to the reaction temperature can be reduced to room temperature by increasing the reaction time so as to achieve the desired granular carboxymethylated starch. 
SpyChaj teaches medium and high substituted carboxymethyl starch synthesis using native starch such as potato starch, corn starch, cassava starch or wheat starch (abstract; page 23, right column). SpyChaj teaches the carboxymethyl starch was prepared an alkaline solvent-water medium (isopropanol or ethanol in water) in varying ratios of about 80% to 90% of solvent in water (i.e., 88/12 isopropanol/water), at a varying temperatures and in the presence of monochloroacetic acid or sodium monochloroacetate, and the resultant carboxymethylated starch form has a DS in the range of 0.7-1.4 (page 23, right column to page 26). Spychaj teaches the carboxymethylated starch is useful in pharmaceutical applications (pages 29-30).
Thus, in view of the guidance from Beenackers and SpyChaj, an ordinary artisan would have looked to producing the carboxymethyl starch of Shimoni using known technique of producing carboxymethylated starch as guided by Beenackers and SpyChaj to which the reaction condition (reaction temperature and time) is optimizable so as to obtain a stable carboxymethylated starch with high degree of substitution as high as DS of up to 1.4 (Beenackers: page 20, 2nd and 3rd paragraphs: SpyChaj: page 24, bottom left column), and such rationale of applying known technique (producing carboxymethylated starch by known process of alkaline solvent-water medium with solvent:water ratio of 80% or 90% solvent in water and in presence of monochloroacetic acid or sodium monochloroacetate) to a known product (carboxymethylated starch) ready for improvement to yield predictable results of a stable carboxymethylated starch with high degree of substitution support a conclusion of obviousness under KSR. See MPEP §2141 (III). 
It is also noted that claim 1 is structured as product-by-process type claim, whereby carboxymethylated starch powder is limited or defined by method of production (a carboxymethylated starch powder prepared by the following process:  (a) placing a native starch and sodium monochloroacetate (SMCA) in an alkaline solvent-water medium having a solvent:water ratio of from about 70% to about 95% (vol/vol) solvent in water and at least 3 M sodium hydroxide (NaOH), and stirring for at least 10 hours at a temperature of from about 22°C to about 28°C to generate a carboxymethylated starch). In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). While the cited prior arts may not expressly describe the exact reaction condition as claimed in the product-by-process claim, the claimed invention is drawn to a resultant carboxymethylated starch, which is not structurally different from the carboxymethylated starch of the prior art. The claim does not recite any a structural characteristic for the carboxymethylated starch that would differentiate from the carboxymethylated starch of the prior art, thereby the structure of “carboxymethylated starch” as taught in the prior art is the same as the claimed structure of “carboxymethylated starch.”
However, Shimon, Beenackers and SpyChaj do not teach the carboxymethylated starch and bioactive agent are present in a ratio of about 4:1 to about 1:1 w/w of claim 1.
Regarding the ratio of about 4:1 to about 1:1 w/w of claim 1, Gaonkar teaches plant sterol-starch inclusion complex, wherein the starch is modified starch ([0009]-[0011], [0014], [0016] and [0019]). Gaonkar teaches the use of sterol-starch complexes allow the incorporation of the plant sterol in food products or pharmaceutical products at a relatively high level without producing in a producing a gritty texture ([0014]). Gaonkar teaches the plant sterol-starch complex is in powder form ([0010], [0012] and [0014]). Gaonkar teaches that by complexing hydrophobic plant sterol with water-soluble starch, the resulting plant sterol-starch complex is water dispersible and/or water soluble ({0014]). Gaonkar teaches that generally the plant sterol-starch complexes contain plant sterol and starch in a weight ratio of about 10:90 (1:9) to about 90:10 (9:1), and preferably 50:50 (1:1) ratio ([0017]).
It would have been obvious to one of ordinary skill in the art to routine optimize the amount of modified starch such as carboxymethylated starch and bioactive agent of the inclusion complex of Shimoni to a ratio of about 4:1 to about 1:1 w/w, per guidance from Gaonkar, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Shimoni and Gaonkar are commonly drawn to powder composition containing an inclusion complex of a modified starch and a poorly water-soluble drug, wherein the resultant inclusion complex is water soluble, and Gaonkar provided the guidance for optimizing the ratio of modified starch to bioactive agent in the inclusion complex of Shimoni to a ratio of about 1:9 to about 9:1, and particularly, 1:1, a ratio parameter or ratio which overlap or fall within the ratio range of about 4:1 to about 1:1 of the claimed invention. It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985).  As such, it would have been customary for an ordinary artisan before the effective filing date of Applicant's invention to determine the optimal ratio of 
Regarding claims 2 and 7, Beenackers teaches that this process of carboxymethylation of starch produce a granular CMS with a high degree of substitution such as DS of 0.5, 0.7 0.8 or 0.9 (pages 36-38).  Spychaj teaches the process of producing carboxymethylated starch can be optimize to produce carboxymethylated starch with a high degree of substitution of up to 0.6, which is suitable for used in medicinal and pharmaceutical products (page 29, right column sections 4 and 4.1 and page 30, left column).
Regarding claims 8-9, Beenackers teaches the starch used is potato starch (pages 23, 26 and 36). Spychaj teaches the starch used is potato starch (page 23, bottom of right column; page 27, bottom left column to right column and Figure 1)
Regarding claim 10, Beenackers teaches the typical reaction temperature is 40°C, yet the reaction temperature can be optimized such as increasing the temperature to decrease reaction time or decreasing the temperature to increase reaction time such that the gelatinization can be avoided (page 41). Thus, it would have been obvious to the reaction temperature can be reduced to room temperature by increasing the reaction time so as to achieve the desired granular carboxymethylated starch. 
Regarding claims 11 and 12, as discussed above, Beenackers teaches a process for the carboxymethylation of starch in alkaline alcohol-water medium and in the presence of sodium monochloroacetate (SMCA), wherein the alcohol is propanol or ethanol and alcohol in water ratio is 80% (abstract; pages 20, 23, 26-28 and 35-38). SpyChaj teaches the carboxymethyl starch was prepared an alkaline solvent-water medium (isopropanol or ethanol in water) in varying ratios of about 80% to 90% of solvent in water (i.e., 88/12 isopropanol/water).
Regarding claims 18, 20 and 21, Shimoni teaches the poorly water-soluble agents include drugs, peptides, fatty acids, steroids and vitamins ([0041] and [0074]-[0084]). 
Regarding claim 39, Shimoni and Gaonkar teach a pharmaceutical composition containing the powder of active agent-carboxymethyl starch inclusion complex (Shimoni: [0110], [0111], [0117], [0118]); Gaonkar: [0032], [0034], [0040] and [0061]).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimoni et al (14 January 2010; US 2010/0008982 A1; previously cited) in view of Beenackers et al (1998; “Novel Processes or the Carboxymethylation of Starch,” 4(17) Supl., pp 1-14), Spychaj et al (Starch, 2013, (65): 22-33), and Gaonkar et al (16 February 2006; US 2006/0035009 A1; previously cited), as applied to claims 1, 18 and 21 above, and further in view of Bouquermand et al (28 August 2008; US 2008/0206325 A1; previously cited).
This rejection is maintained.
The powder composition of claims 1, 18 and 21 is discussed above Shimoni, Beenackers, Spychaj and Gaonkar, and said discussion is incorporated herein in its entirety.
However, Shimoni, Beenackers, Spychaj and Gaonkar do not teach the omega-3 glycerides of claim 22.
Regarding claim 22, Bouquermand teaches particles containing glassy matrix made of modified starch such as alkenyl succinated starch with a degree of substitution from 0.001 to 0.9, wherein fish oil as an active ingredient is encapsulated therein ([0011]-[0021], [0029]-[0033], and [0067]-[0070]). It is noted that fish oils contains triglycerides with omega-3 fatty acids, thereby meeting the omega-3 triglycerides of the claimed invention.
It would have been obvious to one of ordinary skill in the art to incorporate omega-3 triglycerides as the poorly water soluble active agent in the inclusion complex of Shimoni, per guidance from Bouquermand, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Shimoni teaches that it is art-recognized that the amylose component in the starch form a hollow helix V form is known to host a variety of compounds such as fatty acids and glycerides, and such an inclusion complex of starch and lipids such as fatty acids and glyceride, provide superior protection of the compounds against oxidation, heat and enzymatic degradation than the encapsulation methods of the prior arts (Shimoni: [0002]-[0016]). Thus, provided the motivation from Shimoni, an ordinary artisan seeking to enhance the stability of omega-3 triglycerides would look to incorporating the omega-3 triglycerides in an inclusion complex with carboxymethyl starch of Shimoni, and produce the claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimoni et al (14 January 2010; US 2010/0008982 A1; previously cited) in view of Beenackers et al (1998; “Novel Processes or the Carboxymethylation of Starch,” 4(17) Supl., pp 1-14), Spychaj et al (Starch, 2013, (65): 22-33), and Gaonkar et al (16 February 2006; US 2006/0035009 A1; previously cited), as applied to claim 39 above, and further in view of Gupta (26 July 2012; US 2012/0189567 A1; previously cited).
This rejection is maintained.
The pharmaceutical composition of claim 39 is discussed above, and said discussion is incorporated herein in its entirety.
However, Shimoni, Beenackers, Spychaj and Gaonkar do not teach the artemisinin as the bioactive agent of claim 40.
Regarding claim 40, Gupta teaches an oral composition comprising a poorly water soluble antibacterial agent such as artemisinin and starch carriers (abstract; [0010], [0158] and [0213]).
It would have been obvious to one of ordinary skill in the art to incorporate artemisinin as the therapeutic agent in the inclusion complex of Shimoni, per guidance from Gupta, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Shimoni teaches that poorly water soluble antibacterial agent is one of the suitable active agent for incorporation in an inclusion complex with modified starch, and such a inclusion complex formulation is not only cost-effective, but also protects the poorly water soluble antibacterial agent against oxidation, heat and enzymatic degradation, and thus resulting in enhanced oral bioavailability combined with improved stability of the active agent (Shimoni: [0002]-[0016]). Thus, an ordinary artisan provided the motivation from Shimoni would look other forms of pharmaceutical formulation such as incorporating artemisinin as the poorly water soluble active agent in an inclusion complex with carboxymethyl starch of Shimoni so as to enhance the stability and bioavailability upon oral administration of the poorly water soluble active agent, and produce the claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 06/17/2021 have been fully considered but they are not persuasive. 

The Examiner is not persuaded by Applicant’s arguments in view of the 132 Declaration of Dr. Tien Canh Le. 
The “Dr. Tien Canh Le” Declaration under 37 C.F.R. filed 06/17/2021 is considered. However, the “Dr. Tien Canh Le” Declaration (hereafter as “Le 3rd Declaration”) and evidence provided therein are insufficient to overcome the standing 103 rejection as set forth in this office action.
Applicant argues that the Le 3rd Declaration has established the carboxymethylated starch (CMS) produced in the product-by-process of claim 1 was structurally different or chemically distinct from the CMS obtained by the process described in Shimoni, Beenackers and Spychaj. Applicant asserted that the FTIR and XRD profiles in the 2nd Declaration (filed 02/28/2020) and 3rd Declaration (filed 06/17/2021) showed that the claimed CMS are chemically distinct from the FTIR and XRD profiles of the cited prior arts. Applicant further provided the Monroy and Shawrang publications as evidenced to allege that the step of “ultrasonic irradiation” or “microwave irradiation” used in Spychaj’s protocols would necessarily lead to distinct structural characteristics in the CMS produced. Applicant further asserted that the previously filed 2nd Declaration also showed that the CMS of the claimed invention had a high loading capacity at minimum of 25% when compared to no more than 20% loading capacity of the CMS of Beenackers. Thus, Applicant asserted that the Declarations filed of record provided evidence showing that the CMS produced by the product-by-process of the claimed invention are structurally distinct from all previously known CMS and functionally able to support a much higher loading capacity, as the “advantageous properties of the claimed CMS are achieved by a much lower temperature and a much longer reaction time to avoid undesirable qualities such as CMS gelatinization” and such reaction scheme recited in claim 1 “is in direct contrast to the prior art practice of using either a higher reaction temperature to speed up the carboxymethylation process or a lower temperature in combination with another acceleration step such as ultrasonic or microwave irradiation to complete the carboxymethylation process quickly.” As such, Applicant concluded that the reaction scheme as recited in claim 1 are unexpected and not obvious over the cited prior arts. (Remarks, pages 5-11).

In response, the Examiner disagrees. The claimed invention is drawn to a product encompassing a powder composition comprising a carboxymethylated starch 
As previously discussed, the Examiner maintains the position that the carboxymethylated starch powder limited by and defined by the process recited in claim 1. As discussed above in the Claim Interpretation, MPEP §2113 (I) states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Thus, while the structure implied by the process steps should be consider when assessing patentability of product-by-process claims over the prior art; however, burden of proof is placed upon Applicant to show that the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). 
Aside from the recited structure of “carboxymethylated starch powder” in claim 1, the claim does not recites any structural characteristics to the final carboxymethylated starch powder which would extrapolate to a distinctive structural characteristics from the 
To the extent Applicant has attempted to show that the process steps in the product-by-process of claim 1 imparted distinctive structural characteristics to the final carboxymethylated starch powder when compared to the cited prior arts, the evidence provided in the previously filed Declaration dated 02/28/2020, as well as, the most recently filed Declaration (Le 3rd Declaration) does not show a different and nonobvious product.
As previously discussed, Shimoni established carboxymethylated starch as the suitable starch material for use as the matrix which forms the inclusion complex with the water insoluble active ingredient. Beenackers and Spychaj teach the carboxymethylated starch of Shimoni and processes of producing the carboxymethylated starch. while the cited prior arts may not expressly describe the exact reaction condition as claimed in the product-by-process claim, the claimed invention is drawn to a resultant carboxymethylated starch, which is not structurally different from the carboxymethylated starch of the prior art. The claim does not recite any structural characteristics to the carboxymethylated starch that would differentiate from the carboxymethylated starch of the prior art, thereby the structure of “carboxymethylated starch” as taught in the prior art is the same as the claimed structure of “carboxymethylated starch.” While Applicant provided evidence in the Declaration attempting to show that the carboxymethylated starch of Beenackers produced by the method described in Beenackers had a different X-ray diffraction pattern when compared to the carboxymethylated starch produced by 
This is because Figure 1 from Spychaj showed the typical FTIR spectra of carboxymethylated starch, in which there is a –C-O- band in the region of 970 and 1200 cm-1 and –COO- bands at about 1600, 1440 and 1325 cm-1. The regions for–C-O- band and –COO- bands in the FTIR pattern shown in Figure 1 of Spychaj is similar to the regions shown in the FTIR pattern (–C-O- band in the region of 1010 cm-1 and –COO- bands at about 1590, 1420 and ~1300 cm-1) declared as the claimed carboxymethylated starch obtained by the process recited in claim 1. While the intensity of the absorption bands may slightly deviate among the carboxymethylated starch of Spychaj and the carboxymethylated starch of the claimed invention, the FTIR bands of –C-O- band in the region of 1010 cm-1  (or 1020 cm-1) and –COO- bands at about 1590, 1420 and ~1300 cm-1 as shown in the Declaration dated 02/28/2020 (pages 5-6) to which Applicant declared as the FTIR analysis of the claimed carboxymethylated starch, is more or less within the general FTIR spectra for carboxymethylated starch, as Spychaj establishes that the typical FTIR spectra of carboxymethylated starch is a –C-O- band in the region of 970 and 1200 cm-1 and –COO- bands at about 1600, 1440 and 1325 cm-1. FTIR spectroscopy is used as evidence to show that carboxymethyl groups have been introduced into the starch and simply that is exactly what is shown in Spychaj which is no difference from what is shown in Applicant’s Declaration for carboxymethylated starch. The resultant product to which Applicant claims is a carboxymethylated starch and in verbatim, the cited prior art is chemically also a carboxymethylated starch. 
Aside from reciting generically “carboxymethylated starch powder” in claim 1, there is no other characteristic recited in the claim that would structurally or functionally differentiate the claimed carboxymethylated starch powder from that of the cited prior arts. It is noted that the Courts have stated that “whether the product defined” by the claim language is “patentably distinguishable over [the prior art] in view of the structural limitation” defined by the limitation.  In re Garnero, 412 F.2d 276, 279.  In the instant case, there is no structural limitation in the claimed carboxymethylated starch that is patentably distinguishable over the carboxymethylated starch of the cited prior art.
While Applicant attempted to show further differences by pointing to the XRD profiles, this is not sufficient comparative evidence of nonobviousness. Figure 12 of the specification is drawn to X-ray diffraction patterns of carboxymethyl starch obtained from starch partially hydrolyzed by alpha-amylase and partially hydrolyzed by amyloglucosidase. This is not a sufficient comparative evidence because Figure 2 of Spychaj is not specifically carboxymethyl starch obtained from starch partially hydrolyzed by alpha-amylase or from partially hydrolyzed by amyloglucosidase. Nor is the claim 1 drawn to carboxymethyl starch obtained from starch partially hydrolyzed by alpha-amylase and partially hydrolyzed by amyloglucosidase. Thus, this attempted comparison is not pertinent to the claimed invention, as claim 1 is drawn to carboxymethylated starch obtained from native starch.

With respect to Applicant’s assertion that “the advantageous properties of the claimed CMS are achieved by a reaction scheme involving a much lower temperature and a much longer reaction time to avoid undesirable qualities such as CMS In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
As to the alleged high loading capacity, as previously discussed, it is reiterated that nowhere in claim 1 does it recite a loading capacity requirement. MPEP §716.02(d) states [w]hether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  However, even if Applicant were to amend claim 1 so as it is sufficiently commensurate in scope with the carboxymethylated starch used for showing evidence of nonobviousness, Applicant’s evidence in the Declarations would remain insufficient evidence of nonobviousness because it is noted that the specification on paragraphs [00242] and [00234] showed that the carboxymethylated starch of the cited prior arts are not structurally or functionally different from the claimed carboxymethylated starch. Below is snapshot of said paragraphs for convenience:

    PNG
    media_image1.png
    229
    609
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    169
    614
    media_image2.png
    Greyscale
.
The above paragraphs [00242] and [00243] from the specification are evident to show that the carboxymethylated starch with high DS (degree of substitution) up to 0.9 (particularly, 0.5, 0.6, 0.7, 0.8 or 0.9) of Beenackers and Spychaj are not structurally different from the claimed carboxymethylated starch and per paragraphs [00242] and [00243], the higher the DS of CMS, the larger the drug quantity incorporated inside CMS. Indeed, the carboxymethylated starch of Beenackers and Spychaj described as having high DS (degree of substitution) up to 0.9 (particularly, 0.5, 0.6, 0.7, 0.8 or 0.9) would be expected to have high loading capacity, as evident by Applicant’s instant specification. To date, Applicant has failed to show otherwise.
As such, for at least the reasons discussed above and of record, as well as, based upon preponderance of evidence, Applicant’s alleged evidence of 
	As a result, claims 1, 2, 7-12, 18, 20-22 and 39-40 remain rejected as obvious and unpatentable over the combined teachings of the cited prior arts in the standing 103 rejections as set forth in this office action.

Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DOAN T PHAN/Primary Examiner, Art Unit 1613